Citation Nr: 1827857	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected migraine headaches.

2.  Entitlement to disability rating greater than 30 percent for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia, peptic ulcer disease & dysphagia secondary to Nissen fundoplication with weight loss, chronic diarrhea & vomiting.

3.  Entitlement to disability rating greater than 10 percent for service-connected postoperative right knee arthroscopy.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.
ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran filed her claims for increased ratings in August 2010.  The RO initially denied the claims in its June 2011 decision.  Following the Veteran's timely filing of her Notice of Disagreement, the RO subsequently granted an increased rating of 30 percent as of the date of filing for the Veteran's service connected migraine headaches and GERD, respectively.  The 10 percent rating for the right knee disability was continued.

In July 2016, the Veteran filed a claim for TDIU after the claims for increased ratings had already been certified by the RO to the Board.  Although the RO did not certify the issue of TDIU as part of this appeal, the Veteran asserted that she is unable to work due to her service-connected disabilities.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the underlying increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of incontinence and an acquired psychiatric disorder to include PTSD have been raised by the record in a statement on July 26, 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of increased rating for service-connected postoperative right knee arthroscopy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran's migraine headaches are not considered to be prostrating.

2.  The Veteran's GERD has been manifested by vomiting, diarrhea, moderate heartburn, belching, reflux, and material weight loss, productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 8100 (2017).

2.  The criteria for a rating of 60 percent for GERD are met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In a July 2016 statement, the Veteran, through her representative, alleged the Veteran's claim for GERD was prejudiced when her statement dated January 2001 was not considered a Notice of Disagreement with the December 1999 RO decision that granted service connection for GERD at 10 percent.  There is no indication that the RO issued a subsequent Statement of the Case.  However, the RO scheduled a new VA GERD examination in November 2000, which the Veteran attended.  The RO issued a decision in December 2000, continuing the Veteran's GERD rating at 10 percent.  In November 2001, the RO, under the requirements of the new Veterans Claims Assistance Act, provided notice to the Veteran of her rights in the VA claims process.  Another rating decision was issued by the RO in July 2002, again continuing the Veteran's GERD rating at 10 percent.  This decision was not appealed and became final.  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  The Board notes that a VA treatment record stated that the Veteran underwent an arthroscopic procedure on the right knee on June 25, 2013.  This claim is remanded below to identify and obtain those private medical records.  As for the remainder of the claims, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records with regard to the remaining claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in September 2010 and September 2017.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claims.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Increased Rating

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Migraine Headaches

The Veteran was service-connected for migraine headaches at 10 percent disabling in December 1999, and was subsequently increased to 30 percent in October 2013.  She contends that her service-connected migraine headaches are more severe than her current disability rating reflects.

The Veteran's migraine headache symptoms are rated as 30 percent disabling, pursuant to DC 8100.  38 C.F.R. § 4.124(a).  Under that DC, a 30-percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating (the maximum available schedular rating) is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-446.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; 38 C.F.R. 
§ 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

The Veteran has received regular treatment at the Atlanta VA Medical Center (VAMC) during the period on appeal.  In July 2010, the Veteran complained of a severe headache that had a pain level severity of 9 out 10.  In August 2010, the Veteran reported suffering a migraine for two days, with a prior migraine two weeks prior to that, because she had run out of her medication.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported experiencing headaches on average 3 times a week, lasting 3 hours, experiencing a pain level of 10 out of 10.  She reported constant sensitivity to light and noise and experiencing nausea.  The VA examiner found no change in the Veteran's diagnosis and that the disability was treated with medication.

In September 2015, the Veteran was seen by a private physician following a visit to the emergency room.  The Veteran reported her headache pain between 5 and 10 out of 10, accompanied by nausea, with a frequency of approximately twice a week.  The Veteran reported that lying in a dark cool room and sleeping until the headache dissipated worked best.

The Veteran was afforded another VA examination in September 2017.  The Veteran reported she gets severe headaches two to three times per week in the frontal area that last minutes.  Additional reported symptoms include nausea, light and noise sensitivity, blurred vision, reduction in appetite, and watery eyes.  Her current treatment is 5mg of Rizatriptan.  The VA examiner found the Veteran's typical headache pain lasted less than a day and symptoms included pulsating or throbbing head pain, nausea, sensitivity to light and sound, and watery eyes.  However, the examiner determined that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.

Based on the evidence of record, the Veteran does not meet the criteria for a 50 percent rating.  The Veteran acknowledges and concedes that the Veteran suffered frequent headaches at a much higher average rate than once a month over several months, as the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's reports credible as she has consistently reported at least two headaches per week.  However, the medical evidence failed to show any prostrating or prolonged attacks.  While the Veteran did report in the September 2015 medical evaluation for SSA that lying in a dark cool room and sleeping until the headache dissipated worked best, it is not indicative of "a marked loss of strength, as in exhaustion."  This is further supported by the fact that the September 2017 VA examiner, who reviewed the Veteran's claims file that included the September 2015 medical report, did not find characteristic prostrating attacks.  As such, the Board assigns greater probative weight to the opinion expressed by the September 2017 VA examiner.

The Board finds that the Veteran's service-connected migraine headache does not warrant a disability rating greater than 30 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  
38 C.F.R. § 4.3.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a disability rating greater than 30 percent disabling is denied.

B.  GERD

The Veteran was service-connected for GERD at 10 percent disabling in December 1999, and was subsequently increased to 30 percent in October 2013.  The Veteran contends that her service-connected GERD is more severe than her current disability rating reflects.

Under Diagnostic Code 7346, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health, and a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Following review of the record, the Board finds that the Veteran's symptoms warrant the assignment of an increased 60 percent disability rating from September 9, 2017.

A May 2015 medical report from the Georgia Pain Treatment Centers noted no weight change, generally healthy (despite weighing 115 pounds), no change in appetite, no dysphagia, no abdominal pains, no bowel habit changes, no emesis, no melena, and normal bowel sounds.

A January 2013 VA treatment record from the Atlanta VAMC described his GERD symptoms as chronic abdominal pain (sharp/stabbing in nature) and chronic diarrhea (three to four bowel movements per day), but with stable weight (some weight gain over the past year).  Although the Veteran would have occasional breakthrough symptoms, her GERD was essentially controlled.  Another VA treatment record from April 2013 noted abdominal pain and diarrhea as well as dysphagia, but no weight loss.

In September 2010, the Veteran was afforded a VA examination.  The Veteran reported dysphagia, nausea, and vomiting.  The examiner found she did not have heartburn, epigastric pain, scapular pain, arm pain, hematemesis, passing of black-tarry stools, or reflux and regurgitation of stomach contents.  The symptoms described occur intermittently, as often as each meal, with each occurrence lasting until her system is empty.  Her ability to perform daily functions during flare-ups was impaired due to having to be near a restroom or skipping meals, but the number of attacks within the past year was unknown.  The examiner found that the Veteran's hiatal hernia/GERD condition does not cause anemia and there were no findings of malnutrition.

The Veteran was afforded a VA examination in September 2017.  She reported symptoms of increased gas, vomiting and diarrhea during a flare up, moderate heartburn, belching, a loss of 50 pounds to a weight of 115 pounds, bowel movement approximately twice a day, and occasionally having difficulty swallowing.  The VA examiner noted symptoms of reflux and material weight loss due to her esophageal conditions.  Other pertinent findings included bowel sounds and a soft abdomen.  A November 2012 colonoscopy appeared normal with some scattered evidence of melanosis in the right colon.  The examiner determined that the Veteran's disability does not impact her ability to work.

Based upon the above, the Board finds that an increased rating of 60 percent for GERD is warranted based on the results of the September 2017 VA examination, as the combinations of symptoms described in that examination are productive of a considerable impairment in health.  The remainder of the medical evidence prior to this exam does not meet nor is proximately closer to a 60 percent rating.  The Board finds that a 60 percent disability is warranted from September 9, 2017, the earliest date as of which it is factually ascertainable that an increase in disability had occurred.


ORDER

A disability rating greater than 30 percent for service-connected migraine headaches is denied.

A disability rating of 60 percent for service-connected GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In a September 2014 VA treatment record, the treating physician noted that the Veteran underwent an arthroscopic procedure on his right knee on June 25, 2013, with a private physician.  However, those records are not part of the Veteran's claims file.

VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  Thus, on remand, the Veteran should be provided the opportunity to submit these private treatment records dated June 25, 2013, for a right knee arthroscopy, or to authorize VA to obtain such private records on her behalf.

Finally, as regards the claim for a TDIU, as any decision with respect to the claim for an increased rating may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for postoperative right knee arthroscopy.  Hence, a remand of this matter is warranted as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  All records/responses received must be associated with the electronic claims file.

2.  If any new treatment records, private and/or VA, are added to the claims file, forward the claims file to the VA examiner that conducted the September 2017 knee examination for an addendum opinion, if available.  If this VA examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.

The examiner is requested to review all pertinent records associated with the claims file, including this Remand.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  
The examiner should also address the functional impairment (include with respect to activities of daily living, and occupational and social functioning) due to her service-connected right knee disability.

3.  Thereafter, and after undertaking any additional development deemed necessary (including any development of the TDIU on an extraschedular basis, if so indicated), readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


